Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/10/209.
Claims 1-5 are pending and have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (6,402,759) in view of Kennefick et al. (6,840,943).
	Regarding claim 1, Strong discloses a fixing piece firing device for a dental membrane, the device comprising: a linear rod-shaped main body (20) including a tip part (42) and a handle part (20; Fig. 1) respectively provided at a front side and a rear side thereof, and an installation space (30) formed inside the main body in a longitudinal direction thereof; a trigger button (60) provided at a junction between the tip part and the handle part so as to be elastically moved outward, and including a through hole (66; Fig. 1D) centrally formed therein so as to communicate with the installation space such that the through hole (66) and the installation space (30) selectively communicate with each other depending on whether a pressing operation is performed; a hammer (56, 58) provided in the installation space of the handle part so as to be elastically moved the installation space of the tip part, and having a rear end fixedly connected to a front portion of the hammer such that the core is operated in conjunction with loading and firing operations of the hammer, and a front end coming into close contact with a head of a fixing piece (102) located inside the front end of the tip part (Fig. 1B) after the loading operation such that the core pushes the fixing piece toward the dental membrane upon the firing operation. (Fig. 1C), but does not specifically disclose wherein the rear end of the hammer protrudes outward of the handle part such as to be pulled. Kennefick discloses an instrument for applying surgical fastener comprising a handle (46) and hammer (26) with a rear end protruding outward of the handle such as to cause the hammer to be moved to a loading position for the purposes of driving a surgical fastener. It would have been obvious to one having ordinary skills in the art to have provided Strong’s hammer with a distal end protruding from the handle, as taught by Kennefick, in order pull and drive the hammer.
	Regarding claim 2, Kennefick discloses wherein a front portion of the tip part (42) is formed in a shape curved in one direction so as to easily access an oral cavity (Fig. 1).

	Regarding claim 4, Kennefick discloses wherein the trigger button (60) includes: a first spring (70) provided at a lower side thereof, and configured such that a first end of the first spring is supported in the installation space while a second end thereof is supported on a lower end of the trigger button, thus allowing the trigger button to be elastically biased outward (Fig. 1A); wherein the hammer is penetrately located in a second spring (82) configured such that a first end of the second spring is supported in the installation space while a second end thereof is supported on the hammer, thus allowing the hammer (30) to be elastically biased forward.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731